Citation Nr: 1415632	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-24 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits on November 7, 2011, in the amount of $13,026.73.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the waiver request on appeal.  Jurisdiction of the Veteran's claim file is currently maintained at the New York, New York RO.  


FINDING OF FACT

In January 2014, prior to the Board's issuance of a final decision, the Veteran submitted a statement indicating that he wished to withdraw his request for a waiver of recovery of an overpayment of compensation benefits on November 7, 2011, in the amount of $13,026.73.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to a waiver of recovery of an overpayment of compensation benefits on November 7, 2011, in the amount of $13,026.73 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a January 2014 communication to VA, prior to issuance of a final decision, the Veteran indicated that he wished to withdraw the appeal on his request for a waiver of recovery of an overpayment of compensation benefits on November 7, 2011, in the amount of $13,026.73. 

The Board finds that this statement clearly articulated the Veteran's intent to withdraw this claim from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal as to the Veteran's claim of entitlement to a waiver of recovery of an overpayment of compensation benefits on November 7, 2011, in the amount of $13,026.73 is dismissed.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


